DETAILED ACTION
This action is in response to the preliminary amendment filed 11/30/2021.  Claims 1-7 are currently amended.  Claims 8-9 have been canceled.  Claims 10-14 are newly added.  Presently, claims 1-7 and 10-14 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed 11/30/2021 is acknowledged and has been considered by the examiner.

Specification
The abstract of the disclosure is objected to because of the inclusion of legal phraseology.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Drawings
The drawings were received on 11/30/2021.  These drawings are not acceptable.
The drawings are objected to because the figures contain poor line quality.  Poor line quality may lead to issues of clarity during printing of the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “at its median position” in line 3.  It is unclear as to the subject of the term “its” in line 3.  Does the term “its” refer to the “shape memory alloy” or to the “deformable element”?  It appears that the term “its” refers the “shape memory alloy”.
Claim 3 recites the limitation “a piston” in line 3.  Claim 3 depends from claim 1.  Claim 1 recites the limitation “a piston” in line 6.  Does the recitation of “a piston” in claim 3 refer to the same recitation of “a piston” in claim 1?  Does the recitation of “a piston” in claim 3 refer to a different structural element than the recitation of “a piston” in claim 1?  It appears that the recitation of “a piston” in claim 3 refers to the same structural element as the recitation of “a piston” in claim 1 and that the recitation of “a piston” in claim 3 should be “the piston”.
Claim 4 recites the limitation “membranes, preferably corrugated membranes” in line 3.  It is unclear as to if the limitations after the term “preferably” are required limitations of the claim or are examples and preferences for the claim.  Examples and preferences may lead to confusion over the intended scope of a claim.  It is not clear whether the claimed narrower range is a limitation.  
Claim 10 recites the limitation “at its median position” in line 2.  It is unclear as to the subject of the term “its” in line 2.  Does the term “its” refer to the “shape memory alloy” or to the “deformable element”?  It appears that the term “its” refers the “shape memory alloy”.
Claim 10 recites the limitation “a V-shaped configuration” in line 3.  Claim 10 depends from claim 2.  Claim 2 recites the limitation “a V-shaped configuration” in line 3.  Does the recitation of “a V-shaped configuration” in claim 10 refer to the same recitation of “a V-shaped configuration” in claim 2?  Does the recitation of “a V-shaped configuration” in claim 10 refer to a different structural element than the recitation of “a V-shaped configuration” in claim 2?  It appears that the recitation of “a V-shaped configuration” in claim 10 refers to the same structural element as the recitation of “a V-shaped configuration” in claim 2 and that the recitation of “a V-shaped configuration” in claim 10 should be “the V-shaped configuration”.
Claim 11 recites the limitation “an extremity” in line 2.  Claim 11 depends from claim 2.  Claim 2 recites the limitation “an extremity” in lines 3-4.  Does the recitation of “an extremity” in claim 11 refer to the same recitation of “an extremity” in claim 2?  Does the recitation of “an extremity” in claim 11 refer to a different structural element than the recitation of “an extremity” in claim 2?  It appears that the recitation of “an extremity” in claim 11 refers to the same structural element as the recitation of “an extremity” in claim 2 and that the recitation of “an extremity” in claim 11 should be “the extremity”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 recites the limitation “wherein the shape memory alloy wire is directly connected to the first surface of the deformable element at its median portion in a V-shaped configuration” in lines 1-3.  Claim 10 depends from claim 2.  Claim 2 recites the limitation “wherein the shape memory alloy wire is directly connected to the first surface of the deformable element either at its median portion in a V-shaped configuration or at an extremity” in lines 2-4.  Since claim 10 is directed towards the shape memory alloy wire being directly connected to the first surface of the of the deformable element at its median portion in a V-shaped configuration, claim 2 would need to be directed to the recitation of “wherein the shape memory alloy wire is directly connected to the first surface of the deformable element at its median portion in a V-shaped configuration” since the embodiment of shape memory alloy wire being directly connected to the first surface of the deformable element at its median portion in a V-shaped configuration while the shape memory alloy wire is directly connected to the first surface of the deformable element at an extremity is not disclosed.  Therefore, it is unclear as to how the limitations of claim 10 further limit the subject matter of claim 2.  Since claim 2 already recites the features of claim 10, it appears that the limitations of claim 10 do not further limit the subject matter of claim 2.
Claim 11 recites the limitation “wherein the shape memory alloy wire is directly connected to the first surface of the deformable element at an extremity” in lines 1-2.  Claim 11 depends from claim 2.  Claim 2 recites the limitation “wherein the shape memory alloy wire is directly connected to the first surface of the deformable element either at its median portion in a V-shaped configuration or at an extremity” in lines 2-4.  Since claim 11 is directed towards the shape memory alloy wire being directly connected to the first surface of the of the deformable element at an extremity, claim 2 would need to be directed to the recitation of “wherein the shape memory alloy wire is directly connected to the first surface of the deformable element at an extremity” since the embodiment of shape memory alloy wire being directly connected to the first surface of the deformable element at its median portion in a V-shaped configuration while the shape memory alloy wire is directly connected to the first surface of the deformable element at an extremity is not disclosed.  Therefore, it is unclear as to how the limitations of claim 11 further limit the subject matter of claim 2.  Since claim 2 already recites the features of claim 11, it appears that the limitations of claim 10 do not further limit the subject matter of claim 2.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4-7 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noakes (US 3214134) in view of Pimentel (US 4068820).  Claim(s) 2, 4 and 10-14 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
Regarding claim 1, the Noakes reference discloses a fluidic valve (10) comprising a first zone (considered either the combination of the chamber in which the stem 30 is located and the chamber in which the spring 56 is located in figure 1 or the combination of the chamber in which the spring 56 is located and the chamber 66 in figure 2 ) and a second zone (considered the zone that includes the chamber 16 and the chamber 18) separated by an aperture sealed by a deformable element (bellows 22 in figure 1 or metal diaphragm 22a in figure 2), wherein, in the first zone there is an actuator (considered the charged thermal bulb 50 and capillary tubing 52 that interacts with the diaphragm 44) wherein the actuator acts on a first surface of the deformable element (considered the surface facing toward the first zone or in the lower direction as depicted in figures 1 and 2) and wherein in the second zone there at least two ports (considered the ports leading to chamber 16 and leading from chamber 18 as depicted in figure 1 and figure 2) and a plunger (28 in figure 1 or the sealing element on the surface of the tube 64) connected to a second surface of the deformable element and suitable to close one of the ports (it is considered that the plunger is able to close the connection between the port leading to chamber 16 and the port leading from the chamber 18) and wherein a bypass channel (29 in figure 1 or 29a in figure 2) permanently connects the first zone to the second zone through a firs end aperture (considered the end of the passage 29 that communicates with the interior of the bellows in figure 1 or the end of the passage 29a that communicates with the chamber 66 in figure 2) positioned in the first zone and a second end aperture (considered the end of the passage 29 that communicates with the chamber 18 in figure 1 or the end of the passage 29a that communicates with the chamber 28 in figure 2) positioned in the second zone.
The Noakes reference does not disclose wherein the actuator is a shape memory alloy wire secured to a stationary surface and acting on a first surface of the deformable element either directly or through a piston.
However, the Pimentel reference teaches a fluidic valve (42) having a first zone (considered the zone above the diaphragm 28 in figure 1) and a second zone (considered the zone below the diaphragm 28 in figure 1) separated by an aperture (24) sealed by a deformable element (diaphragm 28), wherein in the first zone there is a shape memory alloy wire (32) secured to a stationary surface (surface 30.1) and acting directly on a first surface of deformable element (diaphragm 28 as shown in figure 1), wherein the second zone includes at least two ports (ports 14, 22 and 18) and a plunger (considered the combination of valve member 26.1 and stem 26.3) connected to a second surface (considered the lower surface of the diaphragm 28) of the deformable element, opposite to the first surface and suitable to close one of the ports (the valve member 26.1 closes the port at 22) wherein the shape memory alloy wire (32) provides shape memory properties (see at least col. 4, lines 13-23) wherein the use of the shape memory alloy provides control for the fluidic valve by use of inexpensive solid state control circuits but is adapted to provide the forces necessary for operating the valve (col. 2, lines 2-10).
The substitution of one known element (the actuator being a shape memory alloy wire that is secured to a stationary surface and acting directly on a deformable element as shown in Pimentel) for another (the actuator shown in the Noakes reference) would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art since the substitution of the actuator being a shape memory alloy wire that is secured to a stationary surface and acting directly on the first surface of the deformable element as shown in the Pimentel reference would have yielded predictable results, namely, a manner in which to actuate the fluidic valve of the Noakes reference that utilizes inexpensive sold state control circuits and would eliminate the need for the charged thermal bulb and capillary tubing.
In regards to claim 2, the combination of the Noakes reference and the Pimentel reference discloses wherein the shape memory alloy wire (Pimentel: 32) is directly connected to the first surface of the deformable element at a median portion in a V-shaped configuration (Pimentel: see figure 1).
In regards to claim 4, the combination of the Noakes reference and the Pimentel reference discloses wherein the deformable element (Noakes: bellows 22 in figure 1 or diaphragm 22a in figure 2) selected from bellows (Noakes: bellows 22 in figure 1) and membranes (Noakes: diaphragm 22a), preferably corrugated membranes (Noakes: the diaphragm 22a is shown to be corrugated in figure 2).  
In regards to claim 5, the Noakes reference of the combination of the Noakes reference and the Pimentel reference discloses wherein the deformable element is made of metal (Noakes: metal diaphragm 22a; col. 3, lines 41-43). 
In regards to claim 6, the Noakes reference of the combination of the Noakes reference and the Pimentel reference disclose wherein the bypass channel (Noakes: 29 in figure 1 or 29 in figure 2) has a cross-sectional area and the ports (Noakes: port leading to chamber 16 or port leading from chamber 18) having a cross-sectional area and wherein the bypass channel provides a desired balance (Noakes: col. 4, lines 6-16).
The Noakes reference of the combination of the Noakes reference and the Pimentel reference does not expressly disclose wherein a ratio between the cross-sectional area of the bypass channel and the cross-sectional area of the ports is between 0.1 and 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the ratio of the cross-sectional area of the bypass channel and the cross-sectional area of the ports of the Noakes reference of the combination of the Noakes reference and the Pimentel reference to be between 0.1 and 1 in order to achieve a desired balance for the fluidic valve.
In regards to claim 7, the Pimentel reference of the combination of the Noakes reference and the Pimentel reference discloses wherein a diameter of the shape memory alloy wire (Pimentel: 32) is between 25 µm and 500 µm (Pimentel: the wire has a diameter of about 0.002 inches; which is considered to be about 50 µm when converted).
In regards to claim 10, the Pimentel reference of the combination of the Noakes reference and the Pimentel reference discloses wherein the shape memory alloy wire (Pimentel: 32) is directly connected to the first surface of the deformable element at its median portion in [the] V-shaped configuration (Pimentel: see figure 1).  
In regards to claim 11, the Pimentel reference of the combination of the Noakes reference and the Pimentel reference discloses wherein the shape memory alloy wire (Pimentel: 32) is directly connected to the first surface of the deformable element at an extremity (Pimentel: it is considered that wire 32 is connected to the deformable element 28 at an extremity of the shaft 26).
In regards to claim 12, the Noakes reference of the combination of the Noakes reference and the Pimentel reference discloses wherein the deformable element is a bellows (Noakes: 22 in figure 1).
In regards to claim 13, the Noakes reference of the combination of the Noakes reference and the Pimentel reference discloses wherein the deformable element is a membrane (Noakes: diaphragm 22a in figure 2).
In regards to claim 14, the Noakes reference of the combination of the Noakes reference and the Pimentel reference discloses wherein the deformable element is a corrugated membrane (Noakes: 22a in figure 2).  

Claim(s) 1, 3-6 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noakes (US 3214134) in view of Dietiker (US 5345963).  Claim(s) 2, 3 and 12-14 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
Regarding claim 1, the Noakes reference discloses a fluidic valve (10) comprising a first zone (considered either the combination of the chamber in which the stem 30 is located and the chamber in which the spring 56 is located in figure 1 or the combination of the chamber in which the spring 56 is located and the chamber 66 in figure 2 ) and a second zone (considered the zone that includes the chamber 16 and the chamber 18) separated by an aperture sealed by a deformable element (bellows 22 in figure 1 or metal diaphragm 22a in figure 2), wherein, in the first zone there is an actuator (considered the charged thermal bulb 50 and capillary tubing 52 that interacts with the diaphragm 44) wherein the actuator acts on a first surface of the deformable element (considered the surface facing toward the first zone or in the lower direction as depicted in figures 1 and 2) and wherein in the second zone there at least two ports (considered the ports leading to chamber 16 and leading from chamber 18 as depicted in figure 1 and figure 2) and a plunger (28 in figure 1 or the sealing element on the surface of the tube 64) connected to a second surface of the deformable element and suitable to close one of the ports (it is considered that the plunger is able to close the connection between the port leading to chamber 16 and the port leading from the chamber 18) and wherein a bypass channel (29 in figure 1 or 29a in figure 2) permanently connects the first zone to the second zone through a firs end aperture (considered the end of the passage 29 that communicates with the interior of the bellows in figure 1 or the end of the passage 29a that communicates with the chamber 66 in figure 2) positioned in the first zone and a second end aperture (considered the end of the passage 29 that communicates with the chamber 18 in figure 1 or the end of the passage 29a that communicates with the chamber 28 in figure 2) positioned in the second zone.
The Noakes reference does not disclose wherein the actuator is a shape memory alloy wire secured to a stationary surface and acting on a first surface of the deformable element either directly or through a piston.
However, the Dietiker reference teaches a fluidic valve (30) having a first zone (considered the zone above the diaphragm 36 in figure 2) and a second zone (considered the zone below the diaphragm 36 in figure 2) separated by an aperture sealed by a deformable element (diaphragm 36), wherein in the first zone there is a shape memory alloy wire (44) secured to a stationary surface (considered the surfaces of the screws 48, 49 which are secured to the attachment tabs 45, 46) and acting on a first surface of deformable element (diaphragm 36 as shown in figure 2) through a piston (54), wherein the second zone includes at least two ports (ports 35 and 44) and a plunger (41) connected to a second surface (considered the lower surface of the diaphragm 36) of the deformable element, opposite to the first surface and suitable to close one of the ports (the plunger 41 closes the port 40) wherein the shape memory alloy wire (44) provides shape memory properties (see at least col. 3, line 58 to col. 4, line 9)
The substitution of one known element (the actuator being a shape memory alloy wire that is secured to a stationary surface and acting on a deformable element through a piston as shown in Dietiker) for another (the actuator shown in the Noakes reference) would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art since the substitution of the actuator being a shape memory alloy wire that is secured to a stationary surface and acting directly on the first surface of the deformable element as shown in the Pimentel reference would have yielded predictable results, namely, a manner in which to actuate the fluidic valve of the Noakes reference that utilizes heating the shape memory alloy wire that would eliminate the need for the charged thermal bulb and capillary tubing.
In regards to claim 3, the combination of the Noakes reference and the Dietiker reference discloses wherein the shape memory alloy wire (Dietiker: 44) is arranged in a V-shaped configuration (Dietiker: the wire 44 is orientated in a V-shaped configuration as depicted in figure 2) such that a median portion engages a first end of [the] piston (Dietiker: considered the end of the piston 54 at end 61) extending through the stationary surface (Dietiker: the piston 54 extends through an opening between the screws 48, 49 that are attached to the attachment tabs 45, 46; see figure 2) substantially perpendicularly to the first surface of the deformable element (Dietiker: diaphragm 36) with the second end of the piston (Dietiker: considered the end 55 of the piston 54) connected thereto (Dietiker: it is considered that the piston 54 is connected to the deformable element through elements 43 and 42) and [the piston’s] first end [is] located on the opposite side of the stationary surface (Dietiker: the piston 54 extends through an opening between the screws 48, 49 that are attached to the attachment tabs 45, 46; see figure 2) with respect to the deformable element (Dietiker: see figure 2).
In regards to claim 4, the combination of the Noakes reference and the Dietiker reference discloses wherein the deformable element (Noakes: bellows 22 in figure 1 or diaphragm 22a in figure 2) selected from bellows (Noakes: bellows 22 in figure 1) and membranes (Noakes: diaphragm 22a), preferably corrugated membranes (Noakes: the diaphragm 22a is shown to be corrugated in figure 2).  
In regards to claim 5, the Noakes reference of the combination of the Noakes reference and the Dietiker reference discloses wherein the deformable element is made of metal (Noakes: metal diaphragm 22a; col. 3, lines 41-43). 
In regards to claim 6, the Noakes reference of the combination of the Noakes reference and the Dietiker reference disclose wherein the bypass channel (Noakes: 29 in figure 1 or 29 in figure 2) has a cross-sectional area and the ports (Noakes: port leading to chamber 16 or port leading from chamber 18) having a cross-sectional area and wherein the bypass channel provides a desired balance (Noakes: col. 4, lines 6-16).
The Noakes reference of the combination of the Noakes reference and the Dietiker reference does not expressly disclose wherein a ratio between the cross-sectional area of the bypass channel and the cross-sectional area of the ports is between 0.1 and 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the ratio of the cross-sectional area of the bypass channel and the cross-sectional area of the ports of the Noakes reference of the combination of the Noakes reference and the Dietiker reference to be between 0.1 and 1 in order to achieve a desired balance for the fluidic valve.
In regards to claim 12, the Noakes reference of the combination of the Noakes reference and the Dietiker reference discloses wherein the deformable element is a bellows (Noakes: 22 in figure 1).
In regards to claim 13, the Noakes reference of the combination of the Noakes reference and the Dietiker reference discloses wherein the deformable element is a membrane (Noakes: diaphragm 22a in figure 2).
In regards to claim 14, the Noakes reference of the combination of the Noakes reference and the Dietiker reference discloses wherein the deformable element is a corrugated membrane (Noakes: 22a in figure 2).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Corris et al. (US 6374608), Johnson et al. (US 5325880) and Ossmer et al. (US 20190353269) disclose various valve assemblies that utilize shape memory alloy wires.  Fukushima et al. (US 4618092) discloses a valve assembly that includes a bellows and a bypass channel.  Nicolini et al. (US 9664182) disclose a shape memory alloy actuating element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        


/CRAIG J PRICE/Primary Examiner, Art Unit 3753